                          UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF OHIO
                                  CANTON DIVISION
 In Re:                                           Case No. 19-62466-rk

 Ronald Kim Risinger                              Chapter 13

 Debtor.                                          Judge Russ Kendig
                                 NOTICE OF APPEARANCE

       Now comes Molly Slutsky Simons, an attorney admitted to practice in the U.S.
Bankruptcy Court, Northern District of Ohio, and enters an appearance on behalf of Home Point
Financial Corporation (‘Creditor’), in the above captioned proceedings.
                                                  Respectfully Submitted,
                                                  /s/ Molly Slutsky Simons
                                                  Molly Slutsky Simons (0083702)
                                                  Sottile & Barile, Attorneys at Law
                                                  394 Wards Corner Road, Suite 180
                                                  Loveland, OH 45140
                                                  Phone: 513.444.4100
                                                  Email: bankruptcy@sottileandbarile.com
                                                  Attorney for Creditor
                                CERTIFICATE OF SERVICE
I certify that on December 18, 2019, a true and correct copy of this Notice was served:
Via the Court’s ECF System on these entities and individuals who are listed on the Court’s
Electronic Mail Notice List:
          Douglas L. Thrush, Debtor’s Counsel
          bankruptcy@dlthrushbk.com
          Dynele L Schinker-Kuharich, Trustee
          dlsk@chapter13canton.com
          Office of the U.S. Trustee
          (registeredaddress)@usdoj.gov
And by regular U.S. Mail, postage pre-paid on:
          Ronald Kim Risinger, Debtor
          1107 Oakdale Dr.
          Mansfield, OH 44905
                                                  /s/ Molly Slutsky Simons
                                                  Molly Slutsky Simons (0083702)
                                                  Attorney for Creditor




19-62466-rk        Doc 14    FILED 12/18/19      ENTERED 12/18/19 12:33:00          Page 1 of 1
